Motion to correct record on appeal denied, without costs, and without prejudice to such other proceedings as appellant may be advised to take, for the correction of the record or the submission of the original of plaintiffs’ Exhibit 28 to the Court of Appeals, if an appeal shall be taken to that' court. (See Kenyon v. New York Central é K. B. B. B. Co., 76 N. Y. 607; People v. Hoeh, 150 N. Y. 291, 305; Cohen v. Breinig, 216 App. Div. 805.) Present • — Nolan, P. J., Adel, Wenzel, Mac-Crate and Schmidt, JJ. [See 279 App. Div. 1015, 1074; ante, pp. 789, 819.]